Exhibit 10.1
(CA LOGO) [y92680y9268000.gif]
April 26, 2011
Mr. Peter Griffiths
Dear Peter:
Congratulations! CA Canada Company (CA) is pleased to offer you the position of
Executive Vice President, Technology and Development. Your employment start date
will be May 26th, 2011(the “Start Date”) and you will report to the Company’s
Chief Executive Officer (“CEO”).
The enclosed Schedule identifies certain important benefits, employment policies
and agreements, which govern the relationship between CA and its employees. It
also describes certain information you must bring with you on your first day of
work. Please ensure that you read it carefully before accepting this offer. All
amounts are in Canadian dollars.
1. Employment, Duties, Authority and Work Standards. The Company hereby agrees
to employ you as of the Start Date as Executive Vice President, Technology and
Development, with such duties and responsibilities to be determined by the
Company from time to time. You hereby accept such position and agree to serve
the Company in such capacity. You shall report directly to the Company’s CEO.
Your duties, responsibilities and authority shall be such duties,
responsibilities and authority as are consistent with the above job title and
such other duties, responsibilities and authority as the CEO shall from time to
time specify. You will (a) serve the Company (and such of its subsidiary
companies as the Company may designate) faithfully, diligently and to the best
of your ability under the direction of the CEO and (b) devote your full working
time and best efforts, attention and energy to the performance of your duties to
the Company.
2. Compensation.
(A) Annual Base Salary- Your annual salary shall be of $700,000 per annum (the
“Base Salary”), payable semi-monthly concurrent with the Company’s normal
payroll cycle, subject to annual review by the Compensation and Human Resources
Committee of the Company’s Board of Directors (the “Compensation Committee”).

 



--------------------------------------------------------------------------------



 



(B) Annual Performance Cash Incentive- You shall also have an opportunity to
earn an annual performance cash incentive bonus (“Annual Bonus”) under the
Company’s Annual Performance Bonus program in accordance with Section 4.4 of the
Company’s 2007 Incentive Plan, as amended and restated, or any successor thereto
(the “Incentive Plan”). Your Annual Bonus target for the fiscal year commencing
on April 1, 2011 shall equal $700,000, to be pro-rated based on the number days
you serve the Company during the fiscal year commencing on April 1, 2011. The
terms of the Annual Bonus targeted amount and the other terms and conditions of
such Annual Bonus shall be subject to determination and approval of the
Compensation Committee. For each fiscal year thereafter your Annual Bonus target
will be subject to the review and approval of the Compensation Committee.
(C) Long-Term Performance Share Award- In addition, you shall also be eligible
to receive a targeted Long-Term Performance Share Award of $2,400,000 for the
performance period commencing on April 1, 2011 under the Company’s Long-Term
Performance Plan program as set forth in Section 4.5 of the Incentive Plan,
provided that such targeted amount and the other terms and conditions of such
Long-Term Performance Award shall be subject to determination and approval of
the Compensation Committee in accordance with the terms of the Incentive Plan.
For the fiscal year commencing on April 1, 2011 your Long Term Performance Share
Award shall be pro-rated based on the number days you serve the Company during
the fiscal year commencing on April 1, 2011. For each fiscal year thereafter
your Long-Term Performance Share Award target will be subject to the review and
approval of the Compensation Committee.
(D) All payments to you shall be subject to all applicable tax withholdings.
3. Cash Equalization Payment. You will receive a cash equalization payment equal
to $250,000 (the “Cash Equalization Payment”) in lieu of forfeited benefits
associated with your previous employment. The Cash Equalization Payment will be
paid to you in two equal installments. The first installment will be paid to you
on the first available payroll following the first month anniversary of your
employment and the second installment will be paid to you on the first available
payroll after the 6 month anniversary of your employment with the Company;
provided, in both cases, that you remain employed by the Company on the
applicable payment date.
4. Initial Equity Awards.
(A) Upon the commencement of your employment with CA, the Compensation Committee
has approved a grant to you of 70,000 restricted shares of CA, Inc. common stock
(the “Restricted Stock Award”) which shall vest in approximately three equal
installments on the first, second and third anniversaries of the date of grant.
The Restricted Stock Award is subject to the terms of the Incentive Plan.

 



--------------------------------------------------------------------------------



 



(B) Upon the commencement of your employment with CA, the Compensation Committee
has also approved a grant to you of 75,000 options to purchase shares of CA,
Inc. common stock with an exercise price equal to fair market value of CA, Inc.
common stock on the date of grant (the “Option Award”). The Option Award is an
award of non-qualified options which shall vest in approximately three equal
installments on the first, second and third anniversaries of the date of grant.
The Option Award is subject to the terms of the Incentive Plan.
5. Term of Employment, Termination Payments.
(A) Term of Employment — You shall be employed for an indefinite term. Upon
termination of the employment for any reason whatsoever, the Company shall have
no further obligations to you other than those set forth in Section 5 of this
Letter. The effective date of your employment termination shall be referred to
herein as the “Termination Date.”
(B) Termination Payments — In the event that (i) you terminate your employment
for Good Reason (as defined in Appendix A) or (ii) the Company terminates your
employment without Cause (as defined in Appendix A), other than as a result of
your death, subject to your execution, delivery and non-revocation, within
fifty-five (55) days following the Termination Date, of a valid and effective
release, waiver and non-competition agreement in a form acceptable to the
Company, the Company shall pay you a lump sum cash amount equal to $1,400,000
(less required withholdings), such lump sum payment to be made no later than the
sixtieth (60th) day (or the next following business day if the sixtieth day is
not a business day) following the Termination Date. This lump sum payment is
inclusive of any entitlement to termination and severance pay under the
Employment Standards Act, 2000 (the “ESA”); however, should you decline to
deliver a release, waiver and non-competition agreement, as required herein, you
will, in any event, receive termination and severance pay if and as required
under the ESA. Additionally, you will be eligible to receive a portion of any
outstanding Annual Bonus, provided that such payment (i) shall be made only
after the end of the applicable performance cycle, (ii) shall be based upon the
actual performance of the Company as determined in the sole discretion of the
Company (provided, however, that negative discretion shall only be applied if,
and to the extent, it is applied generally to the executive management team) and
(iii) shall be pro-rated for the portion of the performance period that you have
completed through the Termination Date (provided, however, that nothing herein
shall be construed to accelerate the vesting of any Performance Share Award).
Your unvested Initial Equity Awards granted pursuant to Sections 4(A) and 4(B)
of this Letter shall accelerate and vest immediately upon the Termination Date.
Notwithstanding the foregoing, in accordance with the terms of the Incentive
Plan, you will have ninety (90) days from the Termination Date to exercise any
vested but unexercised Stock Option Awards as of such date.

 



--------------------------------------------------------------------------------



 



(C) Except as expressly provided herein, upon the termination your employment
for any reason, your rights with respect to any shares of restricted stock or
options to purchase shares of CA, Inc. common stock held by you as of the
Termination Date, shall be subject to the applicable rules of the plan or
agreement under which such restricted stock or options were granted as they
exist from time to time. In addition, upon the termination of your employment
for any reason, the Company shall pay to you your Base Salary through the
Termination Date. Any vested benefits and other amounts that you are otherwise
entitled to receive under any employee benefit plan, policy, practice or program
of the Company or any of its affiliates shall be payable in accordance with such
employee benefit plan, policy, practice or program as the case may be, provided
that you shall not be entitled to receive any other payments or benefits in the
nature of severance or termination pay, except as expressly required under the
ESA.
(D) In the event that you resign other than for Good Reason, are terminated for
Cause or die) during your employment, no benefits shall be payable to you under
Section 5(B) of this Letter, but the terms and conditions of Section 5(C) shall
remain in effect.
(E) To the extent any severance reference in the Computer Associates Canada
Company Employment Agreement conflicts with the terms of this Offer Letter, this
Offer Letter shall prevail.
6. Other Benefits.
(A) Change in Control Policy- Upon the commencement of your employment, the
Compensation Committee has approved your participation in the Company’s Change
in Control Severance Policy (the “CIC Severance Policy”) provided, however, you
will not be eligible for benefits provided pursuant to Section 4(g) of the CIC
Severance Policy relating to any Excise Tax Gross-Up. We anticipate that the
Compensation Committee will approve your participation in the CIC Severance
Policy at a 2.99 multiple. Any payments and benefits provided in the CIC
Severance Policy that you are eligible to receive will reduce (but not below
zero) the corresponding severance payment or benefit provided under this Letter.
It is the intent of this provision to pay or to provide you with the greater of
the two payments or benefits but not to duplicate them.
(B) Retirement, Welfare and Benefit Plans and Perquisites- You shall be eligible
to participate in all retirement, welfare and benefit plans and perquisites
generally made available to other senior employees of the Company. The Company
will provide you with Executive Health Benefits customary for someone at your
level and generally consistent with the benefits you enjoy with your current
employer.
7. Other Employment Terms. While we do not believe that your role at CA
conflicts with any of your continuing obligations to a prior employer (as we
understand such obligations), in the event that a

 



--------------------------------------------------------------------------------



 



court of law determines that your employment with CA breaches a continuing
obligation that you owe to a prior employer, and/or in the event that a prior
employer takes that position, CA will:
(A) Either pay directly or reimburse you for the cost of reasonable legal fees
and disbursements that you incur in responding to claims or defending yourself
in any legal proceeding brought by a prior employer seeking to enforce the
provisions of an agreement or alleging a breach of fiduciary duty arising out of
the acceptance of employment with CA that would limit your ability to work for
CA;
(B) Unless doing so is determined to be unreasonable as a means of addressing
your prior employer’s claims, place you on paid leave with full compensation and
benefits as provided for herein, including paragraphs 2, 3 and 4 hereof, for the
duration of any court-imposed restrictions upon your ability to work for CA, or
for such period as is determined by CA to be appropriate to address your prior
employer’s claims;
(C) Indemnify you against any and all liability to a prior employer arising from
the enforcement of an agreement or fiduciary obligation referenced and described
in subparagraph (a) hereof.
(D) Indemnify you for losses you incur as a result of a prior employer seeking
to “claw back” monies or benefits you have previously received from such
employer, further to the enforcement of an agreement or fiduciary obligation
referenced and described in subparagraph (a) hereof.
For the period of time prior to your relocation to New York, which we anticipate
to be within the next 12 months, we will provide you a monthly cash allowance in
the amount of USD $7,200 [less all applicable taxes] to be used to obtain
housing in the New York area. All travel associated with your commute, including
usage of the corporate jet will be in accordance with company policy.
Upon your relocation to the United States, your benefits will be modified to
become consistent with the benefits offered to other Company executives at your
level.
At CA, we’re in the business of IT management software, and our employees have
always been the foundation upon which we have built our success. CA is one of
the world’s largest IT management software providers. Our software and expertise
unify and simplify complex IT environments in a secure way across the enterprise
for greater business results, through the talent and dedication of our many
loyal employees.
We look forward to having you join us and we expect that our relationship will
be mutually rewarding.
We realize that this is an important decision and want to be certain you have
all of the information that you require. Should you have questions or require
information beyond what we have already discussed or what is contained in this
letter, please call Guy Di Lella at 1-650-534-9888.

 



--------------------------------------------------------------------------------



 



Please also plan to contact your Human Resources Representative, Catherine
Hughes at 1- 905-695-7213 three days prior to your start date, to arrange and/or
confirm your scheduled orientation time.
Sincerely,
(SIGNATURE) [y92680y9268001.gif]
Guy A. Di Lella
Chief Human Resources Officer
/s/ Peter Griffiths

Peter Griffiths
Agreed and Accepted on this 28th day of April, 2011:

 



--------------------------------------------------------------------------------



 



Appendix A
For purposes of this Agreement, “Cause” means any of the following:
(1) The Employee’s continued failure, either due to willful action or as a
result of gross neglect, to substantially perform his duties and
responsibilities to the Company and its affiliates (the “Group”) under this
Agreement (other than any such failure resulting from the Employee’s incapacity
due to physical or mental illness) that, if capable of being cured, has not been
cured within thirty (30) days after written notice is delivered to the Employee,
which notice specifies in reasonable detail the manner in which the Company
believes the Employee has not substantially performed his duties and
responsibilities.
(2) The Employee’s engagement in conduct which is demonstrably and materially
injurious to the Group, or that materially harms the reputation or financial
position of the Group, unless the conduct in question was undertaken in good
faith on an informed basis with due care and with a rational business purpose
and based upon the honest belief that such conduct was in the best interest of
the Group.
(3) The Employee’s indictment or conviction of, or plea of guilty or nolo
contendere to, a felony [or Canadian equivalent] or any other crime involving
dishonesty, fraud or moral turpitude.
(4) The Employee’s being found liable in any SEC or other civil or criminal
securities law action or entering any cease and desist order with respect to
such action (regardless of whether or not he admits or denies liability).
(5) The Employee’s breach of his fiduciary duties to the Group which may
reasonably be expected to have a material adverse effect on the Group. However,
to the extent the breach is curable, the Company must give the Employee notice
and a reasonable opportunity to cure.
(6) The Employee’s (i) obstructing or impeding, (ii) endeavoring to influence,
obstruct or impede or (iii) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, the Employee’s failure to waive
attorney-client privilege relating to communications with his own attorney in
connection with an Investigation shall not constitute “Cause”.
(7) The Employee’s purposely withholding, removing, concealing, destroying,
altering or by any other means falsifying any material which is requested in
connection with an Investigation.
(8) The Employee’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by this
Agreement or his loss of any governmental or self-regulatory license that is
reasonably necessary for him to perform his responsibilities to the Group under
this Agreement, if (a) the disqualification, bar or loss continues for more than
30 days and (b)

 



--------------------------------------------------------------------------------



 



during that period the Group uses its good faith efforts to cause the
disqualification or bar to be lifted or the license replaced. While any
disqualification, bar or loss continues during the Employee’s employment, he
will serve in the capacity contemplated by this Agreement to whatever extent
legally permissible and, if his employment is not permissible, he will be placed
on leave (which will be paid to the extent legally permissible).
(9) The Employee’s unauthorized use or disclosure of confidential or proprietary
information, or related materials, or the violation of any of the terms of the
Employment and Confidentiality Agreement executed by the Employee or any Company
standard confidentiality policies and procedures, which may reasonably be
expected to have a material adverse effect on the Group and that, if capable of
being cured, has not been cured within thirty (30) days after written notice is
delivered to the Employee by the Company, which notice specifies in reasonable
detail the alleged unauthorized use or disclosure or violation.
(10) The Employee’s violation of the Group’s (i) Workplace Violence Policy or
(ii) policies on discrimination, unlawful harassment or substance abuse.
For this definition, no act or omission by the Employee will be “willful” unless
it is made by the Employee in bad faith or without a reasonable belief that his
act or omission was in the best interests of the Group.
For purposes of this Agreement, “Good Reason” shall mean any of the following:
(1) Any material and adverse reduction in the Employee’s authorities or
responsibilities other than any isolated, insubstantial and inadvertent failure
by the Company that is not in bad faith and is cured promptly on the Employee’s
giving the Company notice (and for purposes of clarification, a change in the
number of direct reports will not constitute a material and adverse reduction in
the Employee’s authorities or responsibilities);
(2) Any material reduction by the Company in the Employee’s Base Salary or
target level of Annual Bonus as set forth in Sections 2 (A) and (B),
respectively, other than any such reduction that is (i) part of a broad-based
salary reduction program for executive officers of the Company that does not
exceed 10% or (ii) agreed to by the Employee in writing;
(3) Any action that would be deemed “constructive dismissal” under Canadian Law;
or,
(4) The Company’s material breach of the terms of this Letter;
provided that (A) no alleged action, reduction or breach set forth in
(1) through (4) above shall be deemed to constitute “Good Reason” unless such
action, reduction or breach remains uncured, as the case may be, after the
expiration of thirty (30) days following delivery to the Company from the
Employee of a written notice, setting forth such course of conduct deemed by the
Employee to constitute “Good Reason”; (B) such written notice must be delivered
to the Company within ninety (90) days after the Employee obtains knowledge of
such breach constituting “Good Reason”; and (C) the Employee must terminate
employment within two years after the Employee obtains knowledge of such

 



--------------------------------------------------------------------------------



 



breach constituting “Good Reason”. The Company’s placing the Employee on paid
leave for up to ninety (90) consecutive days while it is determining whether
there is a basis to terminate the Employee’s employment for Cause will not
constitute “Good Reason”.
CA 2011 Benefits At A Glance — Canada Only
The information contained in this document provides an overview of CA’s Benefit
Programs. For full benefit details reference the applicable Benefits Booklet or
contact Human Resources.

     
Health Care
  Healthcare and prescription drug coverage is available effective on the first
day of employment for employees and their eligible dependents. Employee only
(Single) and family coverage levels are available. The Healthcare benefit
supplements the Provincial Health Insurance Plan for most medical related costs.
 
   
Dental Plan
  Dental coverage is available effective on the first day of employment for
employees and their eligible dependents.
 
   
Basic Life Insurance & Accidental Death and Dismemberment (AD&D)
  CA provides Basic Life and Accidental Death and Dismemberment in the amounts
of $50,000 each. Coverage is effective on the employee’s date of hire.
 
   
Optional Life Insurance
   
• Employee
  Optional life insurance is available from 1x to 5x the employee’s annual base
salary to a maximum of $960,000. Evidence of insurability may be required in
other circumstances.
 
   
• Spouse
  Spouse (or common law spouse — subject to eligibility requirements) Optional
life insurance is available in increments of $10,000 up to $250,000. Evidence of
insurability may be required in other circumstances.
 
   
Child(ren)
  Child(ren) Optional life insurance coverage is available in amounts of either
$10,000 or $15,000 per child. Evidence of insurability may be required in other
circumstances.

 



--------------------------------------------------------------------------------



 



     
Short Term Disability (STD)
  The STD plan has an elimination period of 5 days. Once approved CA will pay
the first 6 weeks at 100% of base salary followed by 10 weeks at 60% of base
salary for a total of 16 weeks.
 
   
Long Term Disability (LTD)
Mandatory benefit
  The LTD plan offers a benefit equal to 60% of the 1st $3,000 of an employee’s
monthly base salary and 45% of the next $14,889 of an employee’s monthly base
salary. There is an overall benefit limit under the LTD plan of $8,500 per month
of which the non-evidence limit is $7,500 per month
 
   
Auto and Home Insurance
  Group discounted auto and insurance policies are available to employees and
their dependents through Aon Group Advantage.
 
   
Pet Insurance
  Pet insurance coverage is available to employees and their dependents through
Petsecure Pet Health Insurance.
 
   
Tuition Assistance Program
  CA covers tuition up to 2 courses per “traditional” semester (Fall, Spring,
Summer) if the employee achieves a B minus or better. Courses must be approved
by two levels of management and HR. The maximum tuition reimbursement is $5250
per person per calendar year.
 
   
Adoption Assistance Program
  After one year of employment, eligible adoption related expenses are
reimbursed up to $5,000. A maximum of $10,000 will be payable to any one family
within a 24-month period.
 
   
Employee Assistance and Work Life Balance Program
  Available to employees seeking confidential counseling, work life programs
assisting you in finding the providers, information and resources on a wide
variety of personal and professional issues. Please visit www.lifebalance.net
for more information about this Program.
 
   
RRSP / DPSP (“Cash Plan”)
  Regular, full-time employees of CA Canada Company are eligible to participate
and may enroll on the first day of the month following their date of hire. CA
will begin matching employee contributions to the plan on the first of the month
following the completion of 1 full year of service at the rate of 50% of the
first 5% of the employee’s base salary that he/she contributes to the Plan.
Company Contributions become fully vested after two (2) full years of service.
 
   
Payroll
  Payroll dates are the 15th and last business day of each month. Direct Deposit
is encouraged.
 
   
Vacation Days
  You will be eligible to take five weeks of vacation per year. All vacations
should be taken at times that are consistent with the business interests of the
Corporation, and in accordance with CA Technologies vacation policies.

 



--------------------------------------------------------------------------------



 



     
Sick Days
  Sick days to be used for medical related absences and earned at a rate of 8
paid sick days per year. Unused sick days may be “banked” up to a maximum of
30 days. A pro-rated allotment will occur based on date of hire.
 
   
Personal Time Off
(PTO)
  Personal days to be used for paid time off for any reason with manager’s
approval are earned at a rate of 3 days per calendar year. A pro-rated allotment
will occur in the initial year of employment based on date of hire.
 
   
Holidays
  Standard Canadian Statutory Holidays varies by province. See HR for more
details.
 
   
Charitable Gift Program
  Regular full time employees of CA, and their spouses, are eligible to
participate in the Matching Gifts program. All institutions, organizations,
associations, and funds must be non-profit, qualified either as 501 (C) (3) tax
exempt by the Internal Revenue Service of the U.S. Treasury Department or in
accordance with sections 118 and 149.1 of the Canadian Income Tax Act of Revenue
Canada and or meet local statutory requirements. Contributions to non-CA
sponsored private foundations are subject to review and approval by Community
Relations Department in Islandia.
 
   
Employee Referral Program
  Monies paid out for individuals hired by CA. Referral must be entered into
system and credited to you as a person referring the candidate. Details
available through employee self service portal.

/s/ Peter Griffiths

Peter Griffiths

 